Title: Pennsylvania Assembly Committee: Report on the Governors’ Message, 24 December 1756
From: Pennsylvania Assembly Committee
To: 


When the Assembly met on December 21, the day after the acrimonious conference with Governor Denny, it considered the conference minutes and the written message Denny had presented at that time. After some debate, the Assembly expressed its displeasure with Denny’s conduct in a message drafted on the floor of the House: its decent conduct had been slandered by Denny, who had only to enforce laws already passed to resolve the quartering problem, but if exact returns submitted to the House proved the need for more legislation, it would “take proper Measures to supply the Deficiency.” In response Denny demanded such quarters as were furnished in Great Britain in time of war, the details of which were settled neither in law nor in precedent. Franklin and others were appointed on the 22d to consider this message, and two days later they brought in the report printed here.
 
[December 24, 1756]
The Committee have considered the Governor’s Message of the Twenty-first Instant, and are of Opinion, that in the first Paragraph, where it is said the Governor is glad to find the House have at length agreed to take proper Measures, &c. there is some Appearance of undue Reflection on the House, as if we had delayed or refused to take proper Measures to supply the Deficiency, in case the Publick-houses were not able to provide the Quarters; when the Truth is, That the House were always willing to do it, but were never, nor are yet satisfied that there could be such Deficiency, if the Law was properly executed.
The Committee farther observe, that the second Paragraph seems to insinuate, that notwithstanding His Majesty requires, our Mother Country expects, and Lord Loudoun has demanded, in several Letters laid before us, “that we do provide for all such Charges as arise from furnishing Quarters, and Necessaries allowed in Quarters, by Act of Parliament; in furnishing Carriages, Sloops, and all other necessary Means of Conveyance for His Majesty’s Troops, whenever such Troops be stationed within, or shall be marching through, this Province; and likewise Lodging, and such other Necessaries as are furnished in Quarters in Great-Britain in Time of War;” yet we had taken no Notice of such Expectations and Demands, nor made any Provision accordingly; whereas the Truth is, That both this and the last Assembly provided “for all such Charges as arise from furnishing Quarters, and the Necessaries allowed in Quarters in the Act of Parliament,” by a Bill extending hither that very act, which received the Governor’s Assent: That from the very first Demand the Assembly of this Province provided for furnishing Carriages, and other necessary Means of Conveyance for the King’s Troops, by putting Money into the Hands of Committees, or into the Hands of the Governor and Commissioners for the King’s Use, Part of which has been applied to those Purposes, whenever any Demand has been made for Carriages; and no Account of this Kind was ever refused Payment. A considerable Sum still remains in the Governor and Commissioners Hands, subject to such Demands; and the Supply Bill, now under the Consideration of the House, will make a further Provision: To which we may add, that in the last Sixty Thousand Pound Bill the Sum of Ten Thousand Pounds was subjected to the Orders of Lord Loudoun, for any Part of the Service his Lordship should find necessary, but the House was obliged to strike it out by the Governor’s refusing to pass the Bill for a larger Sum than Thirty Thousand Pounds.
The Committee farther observe, That the Distinction between the Necessaries furnished in Quarters in Time of Peace, and those furnished in Time of War, is not yet understood by the House, nor have they been able to obtain from the Governor any Explanation of it, though they applied to his Honour for such Explanation both by a written Message, and by a Committee appointed expresly to confer with his Honour, “that this Matter might be fully understood.” The House, by extending the Act of Parliament relating to Quarters, have provided for all that they understood to be necessary in that Respect, and for all that the Governor informed them was necessary. His Honour now is pleased to say, the Act of Parliament relates only to a Time of Peace. Whenever he shall be pleased to let us know what further Necessaries are required in Quarters in Time of War, the House will, no Doubt, consider that Matter, and do what shall appear reasonable.
As the Circumstances of the present Time call rather for Action than Altercation, the Committee are of Opinion, the House would do well to make no Answer to the Message in Question, but show their Disposition to Peace by their Silence, and apply themselves diligently to raising the necessary Supplies for His Majesty’s Service, and to perfecting the Militia Bill now under their Consideration. This, their Opinion, however is humbly submitted to the House.
